The deputy sheriff, who is the only witness, saw defendant down in a ditch where people resorted to relieve the call of nature. *Page 448 
Defendant was "hunkered down on his knee." The deputy went down into the ditch and near where he had seen defendant on his knees and there found under some brush three half-pint bottles of whisky. There was no evidence connecting the defendant with the possession, and the court erred in refusing to give as requested in writing the general affirmative charge in his behalf. The following authorities are in point: McKinnon v. State, 22 Ala. App. 654, 119 So. 596; Tuggle v. State, 22 Ala. App. 89,112 So. 540; Hayes v. State, 22 Ala. App. 264,114 So. 674, and authorities there cited.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.